Case: 22-60107     Document: 00516591769         Page: 1     Date Filed: 12/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-60107
                                Summary Calendar                            FILED
                                                                    December 28, 2022
                                                                       Lyle W. Cayce
   Rafael Antonio Olvera-Amezcua,                                           Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A207 370 463


   Before Jones, Stewart, and Haynes, Circuit Judges.
   Per Curiam:*
          Rafael Antonio Olvera-Amezcua, a native and citizen of Mexico,
   petitions this court for review of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a decision of an Immigration Judge (IJ) denying
   him asylum, withholding of removal, and adjustment of status. Insofar as he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60107      Document: 00516591769          Page: 2   Date Filed: 12/28/2022




                                    No. 22-60107


   argues that his testimony sufficed to show eligibility for asylum and
   withholding and that he showed a reasonable fear of future persecution, these
   arguments are unavailing because they do not compel a conclusion contrary
   to that of the BIA on the issue whether he should receive asylum and
   withholding. See Bertrand v. Garland, 36 F.4th 627, 631 (5th Cir. 2022);
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). We lack jurisdiction
   over his argument that the IJ and BIA erred by not considering whether he
   showed past persecution because it is unexhausted. See Martinez-Guevara v.
   Garland, 27 F.4th 353, 359-60 (5th Cir. 2022); 8 U.S.C. § 1252(d)(1).
          Finally, we conclude that Olivera-Amezcua has failed to raise any
   valid legal issues regarding his request for an adjustment of status given that
   the BIA applied the appropriate standard. See Hadwani v. Gonzales, 445 F.3d
   798, 800 (5th Cir. 2006).       Accordingly, we lack jurisdiction over his
   arguments challenging the denial of his request for an adjustment of status
   because they claim to legal challenges but instead simply concern the denial
   of relief. See Patel v. Garland, 142 S. Ct. 1614, 1618, 1622 (2022). The
   petition for review is DENIED in part and DISMISSED in part.




                                         2